DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on November 30, 2021.
	Claims 1-11, 16-19, and 21-23 are pending in this application.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.

The following rejections are maintained:
Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a disease associated with the activity of RON tyrosine kinase in a subject in need thereof, wherein the disease is colon cancer, lung cancer, pancreatic cancer, head and neck cancer, the method comprising administering a compound of Formula I or pharmaceutically acceptable salt thereof to a subject in need thereof, does not reasonably provide enablement for a method of treating all other types of diseases associated with the activity of a protein kinase in a subject in need thereof, the method comprising administering a compound of Formula I or pharmaceutically acceptable salt thereof to a subject in need thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the The reasons from the previous office action are incorporated here by reference.
Applicant refers to the disclosure in the specification at page 2, and state of the art references which were previously submitted in IDS and argues that ‘a person of ordinary skill in the art would be able to carry out the claimed method without undue experimentation’.
Applicant’s arguments have fully considered but they are not deemed to be persuasive to overcome the rejection for the following reasons.  First, ‘the compounds of Formula I’ are not one or two specific compounds but the structural Formula I represents thousands of compounds with numerous substituents having many different structural features.  Second, the instant claim 16 recites ‘method of treating a disease associated with the activity of a protein kinase’, wherein the recitation “protein kinase” encompasses all members of the families of the protein tyrosine kinases1; and the term ‘disease’ encompasses numerous diseases2 including cancer, psoriasis, inflammatory bowel disease, chronic obstructive pulmonary disease, etc.  Further, the terms ‘cancer’, ‘inflammatory bowel disease’ as encompassed within the scope of instant claim 16 are very generic, and each genus represents numerous types of diseases.  The Experimental Example 2 provided in the specification at pages 68-69 is related to ‘Measurement of cell killing efficacy of the thienopyridine derivatives’ in two colon cancer cell lines, RON-activated KM12C and RON-mutated HT-29 and the cell death rate activity of some of the invention compounds is provided in Table 4.  The data provided in the specification and/or the state of the art references do not conclusively provide effective treatment of all types of diseases within the scope of 
Next, applicant submits Declaration under 37 CFR 1.132 by Dr. Lee (filed on December 2, 2021) and argues that ‘additional experimental data is presented showing the treatment activity of the representative compound of the claims on pancreatic cancer, small cell lung cancer, non-small cell lung cancer, head and neck cancer, and cholangiocarcinoma (bile duct cancer)’.  Based on the disclosure of the specification and the additional data submitted in the Declaration, applicant argues that ‘the entire scope of claims 16-18 comply with the enablement requirement under 35 U.S.C. 112(a)’.  The Declaration has been fully considered and in addition to the specific cancer acknowledged as enabled in the previous office action (based on the test data provided in the specification), the treatment of specific cancers encompassed within the scope of claims 16 and 18 (i.e., pancreatic cancer, lung cancer, head and neck cancer), have been additionally indicated above as enabled.
The specification and/or the Declaration provide activity data related to specific cancer cell lines and there is no evidence that this biological data can be extrapolated to the treatment of, not only all types of cancers, but also treatment of all other ‘diseases associated with the activity of a protein kinase’, which for example, include psoriasis, inflammatory bowel disease, chronic obstructive pulmonary disease, etc.  A detailed analysis of the enablement factors based on state of the prior art, unpredictability of the art, etc. was done in the previous office action.  Contrary to applicant’s assertions, it would require undue amount of experimentation to practice the instant method claims, given the state of the prior art, unpredictability of the art, the lack of guidance provided by the specification, and the lack of working examples.

It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  With regard to unpredictability, Gura and Johnson references teach that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer.  These state of the art references plainly demonstrate that the art of developing and testing anticancer drugs particularly for use in humans is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat any and all cancers.  The biological data provided in the instant application is based on a testing biological activity of an invention compound in a single cancer cell line.  Additionally, the declaration submitted on December 2, 2021 provides test data related to specific cancers – pancreatic cancer, small cell lung cancer, non-small cell lung cancer, head and neck cancer, and bile duct cancer, using the corresponding cell lines of the mutant RONΔ155 type.  Applicant did not provide any evidence that teaches correlation of a single therapeutic agent for treatment of all types of diseases associated with the activity of a protein 
The ‘how to use’ portion of the statute has not been addressed sufficiently in the disclosure nor in the state of the art references.  This means that Applicants must teach the skilled practitioner, in this case a physician, how to treat a given patient. The physician clearly must know what diseases and what symptoms are to be treated.  The specification combined with listed state of the art references, does not establish enablement for a method of treating all types of diseases listed in the claim.  Applicants have neither demonstrated nor alleged any correlation between the in vitro assays of the specification and the clinical efficacy against the therapeutic methods of instant claims.
The treatment of cancer generally (i.e., a method of treatment of all types of cancers) cannot possibly be considered enabled.  By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
As the Supreme Court said in Brenner v. Manson, 148 USPQ at 696:  “a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”  As U.S. Court of Customs and Patent Appeals stated In re Diedrich 138 USPQ at 130, quoting with approval from the decision of the board: “We do not believe that it was the intention of the statutes to require the Patent Office, the courts, or the public to play the sort of guessing game that might be involved if an applicant could satisfy the requirements of the statutes by indicating the usefulness of a claimed compound in terms of possible use so general in vitro assays may be used for enablement only if there is a well-established correlation between the assay and clinical efficacy.  In re Buting, 163 USPQ 689 establishes that even clinical tests showing that a compound found to be useful in the treatment of two types of cancers was not sufficient for a much broader range.
Contrary to what applicants urge, it was established in the previous office action that the instant claims involve undue experimentation.  Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied on are reasonably predictive of in vivo efficacy by those skilled in the art. See for example In re Ruskin 148 USPQ 221; Ex parte Jovanovics 211 USPQ 907.
	MPEP 2164.03 provides the relationship of predictability of the art and the enablement requirement (portion of MPEP is provided below for convenience):
2164.03 [R-2]    Relationship of Predictability of the Art and the Enablement Requirement
The amount of guidance or direction needed to enable the invention is inversely related to
the amount of knowledge in the state of the art as well as the predictability in the art. In re
Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.
In contrast, if little is known in the prior art about the nature of the invention and the art is
unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363
F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (“Nascent technology, however, must be enabled with a specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.” (citations omitted)).
The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to
extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated:

[I]n the field of chemistry generally, there may be times when the well-known
unpredictability of chemical reactions will alone be enough to create a reasonable
doubt as to the accuracy of a particular broad statement put forward as enabling
support for a claim. This will especially be the case where the statement is, on its
face, contrary to generally accepted scientific principles. Most often, additional
factors, such as the teachings in pertinent references, will be available to substantiate
any doubts that the asserted scope of objective enablement is in fact commensurate
with the scope of protection sought and to support any demands based thereon for
proof. [Footnote omitted.]

The scope of the required enablement varies inversely with the degree of predictability
involved, but even in unpredictable arts, a disclosure of every operable species is not
required. A single embodiment may provide broad enablement in cases involving
predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d
522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169
USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts
where the results are unpredictable, the disclosure of a single species usually does not
provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38
USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most
chemical reactions and physiological activity, more may be required. In re Fisher, 427
F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical
elements with chemical reactions and physiological activity). See also In re Wright, 999
F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d
488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious
from the disclosure of one species, what other species will work.

As explained in the previous office action, the instant claim encompasses treatment of all types of cancers, inflammatory bowel diseases, etc., which can affect different organs and having different methods of inflammation or harm to the body, and different vulnerabilities. The development of the most efficacious strategy for the treatment of the claimed diseases is based on understanding the underlying mechanisms of each type of disease.  Therefore, it is maintained that applicants have not provided sufficient test assays or data to support the instantly claimed treatment or other activity commensurate in scope with the claims, as of the filing date of the application.  When the best efforts have failed to achieve a goal, it is reasonable for the PTO to require evidence that such a goal has been accomplished, In re Ferens, 163 USPQ 609. The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.
Further, applicants have neither provided nor identified in the state of the art, a single class of compounds that can treat all types of cancers, inflammatory bowel diseases, etc.  Further, one skilled in the art of medicinal therapy recognizes that there are complex interactions between individual genetic, developmental state, sex, dietary, environmental, drug, and lifestyle factors that contribute to the carcinogenic process, making it even more challenging to have a single therapeutic agent for the treatment of diverse diseases.  Rigorously planned and executed clinical trials, incorporating measurement of appropriate biomarkers and pharmacodynamic endpoints are critical for selecting the optimal dose and schedule. A detailed understanding of the molecular mode of action, alongside the elucidation of the molecular pathology of individual diseases is required to identify disease types and individual patients that may benefit most from treatment. It is also important to construct a pharmacologic audit trail linking molecular biomarkers and pharmacokinetic and pharmacodynamic parameters to receptor response endpoints.  Therefore, it is maintained that applicants have not provided sufficient test assays or data to support the claimed therapeutic method commensurate in scope, as of the filing date of the application.

Allowable Subject Matter
Claims 1-11, 19, and 21-23 are allowed.  The reasons provided in the previous office action are incorporated by reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

February 13, 2022
	
	







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Hanks et al., cited in the previous office action which provides: ‘protein kinases make up a large superfamily of homologous proteins’.
        2 Specification at page 21 provides some examples of ‘diseases associated with the activity of a protein kinase’.